Citation Nr: 1822730	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for disability manifested by pain of the left underarm.

2.  Entitlement to service connection for disability manifested by pain of the right underarm.

3.  Entitlement to service connection for neck disability.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for left hip disability.

6.  Entitlement to service connection for right hip disability.

7.  Entitlement to service connection for residuals of rib fractures.

8.  Entitlement to service connection for residuals of head injury, claimed as a skull injury.

9.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service in the United States Army from September 1955 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (hereinafter, Agency of Original Jurisdiction (AOJ)).

The Board notes that the Veteran requested to appear at a hearing before a member of the Board.  The Veteran failed to appear for the scheduled February 2018 hearing and he did not provide an explanation as to why he did not appear.  Since that date, he has not requested another hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704.


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In a July 2010 statement, the Veteran provided evidence describing an in-service injury and residuals he experienced following the injury.  Unfortunately, his service records are unavailable.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, an obligation to explain its findings and conclusions, and an obligation to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159.

In light of the heightened duty to assist when a Veteran's service records are unavailable through no fault of the Veteran, the Board finds that VA examination and opinion is necessary to supplement the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA and private treatment records since October 2012.

2.  Afford the Veteran by an examiner with appropriate expertise to determine the nature and etiology of his claimed disabilities.  The claims folder should be reviewed by the examiner.  The examination report should note review of the claims file.  The examiner should then:

(a) Provide a specific diagnosis for any current disability manifested by pain of the left underarm, disability manifested by pain of the right underarm, neck disability, back disability, left hip disability, right hip disability, residuals of rib fractures, residuals of head injury claimed as a skull injury and headaches.

(b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed disability originated during, or is etiologically related to, active duty service, to include a reported injury leading to an in-service hospitalization.

The examiner is advised that service treatment records are missing due to no fault on the part of the Veteran.  The examiner is requested to accept as true the Veteran's account of the injury unless there is a medical reason to reject the description as being true.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

